DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17, was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/20 has been entered.

Response to Arguments
Applicant's arguments filed  have been fully considered and a new grounds of rejection is presented below necessitated by the amendments.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-16, 18, 21-23  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 8,886,524).

Watanabe teaches:

1, 12. A method comprising:receiving an audio input signal on a device comprising hardware and software audio resources (input device col. 2, ll. 23-33 and 58-67); processing the audio input signal on the device in accordance with a first audio signal processing context and a first application utilizing the processing and having a first identification, to produce a first modified audio signal for use on the device by a first hardware audio resource and a first software audio resource (904 Fig. 9, col. 11, ll. 37-41); monitoring use of the hardware and software audio resources on the device by an audio monitor to detect a change from the first audio signal processing context and detect a change from the first identification of the first application utilizing the processing to a second identification of a second application utilizing the processing (906 Fig. 9, col. 11, ll. 44-54); 
processing the audio input signal on the device in accordance with the second audio signal processing context and the second application utilizing the processing to produce a second modified audio signal for use by a hardware audio resource and a software audio resource associated with the second audio signal processing context (910 Fig. 9, col. 12, ll. 12-18).
 
2. The method of claim 1 further comprising:the device has at least one microphone operable to receive an audio input signal (col. 2, ll. 24-33), a digital audio signal processing unit operable to transform the audio input signal into a modified audio signal in accordance with a current audio signal processing context (modified signal profile, col. 12, ll. 19-28).

3. The method of claim 2 further comprising: collecting context information from the monitoring of the activity using the audio monitor, including an identification of at least one of a plurality of applications utilizing the audio input signal (context direct3ed to a particular application col. 7, ll. 29-44).

4. The method of claim 1, wherein the second audio signal processing context includes a conference mode and wherein the second audio signal processing context includes a separation of speech and noise for a plurality of target speakers (noise cancellation for a telephone call, col. 3, l. 60 - col. 4, l. 2).




7. The method of claim 1 wherein the second modified audio signal is an output signal optimized for output on a loudspeaker (col. 6, ll. 12-18).

8. The method of claim 1 wherein the first audio signal processing context comprises input audio processing for a voice communications and wherein the second audio processing context includes automatic speech recognition (col. 7, ll. 45-51).


10. The method of claim 1 wherein the signal context includes a detected noise floor (noise calculation based on ambient noise, col. 3, ll. 47-59).

11. The method of claim 1 wherein the first audio processing context includes a voice call (call to ASR col. 3, ll. 1-11) and the second audio processing context includes automatic speech recognition (call to ASR col. 3, ll. 1-11).




14. The system of claim 13, wherein the performed operations further comprise:collecting context information from the monitoring of the activity using the audio monitor, including an identification of at least one of a plurality of applications utilizing the first digital audio signal (context direct3ed to a particular application col. 7, ll. 29-44).

15. The system of claim 12, wherein the second audio signal processing context includes a conference mode  and wherein the second audio signal processing context includes a separation of speech and noise for a plurality of target speakers (noise cancellation for a telephone call, col. 3, l. 60 - col. 4, l. 2).

16. The system of claim 12, wherein the second audio processing context includes identifying a target source in the audio input signal and separating the target source from the audio input signal, and wherein the second modified audio signal includes the separated target source (noise cancellation for a telephone call and conversation, col. 3, l. 60 - col. 4, l. 2).

18. The system of claim 12, wherein the first audio signal processing context comprises input audio processing for a voice communications  and wherein the second audio processing context includes automatic speech recognition (col. 7, ll. 45-51).


21. (New) A method comprising: receiving an audio input signal on a device comprising hardware and software audio resources, the audio input signal being received for audio processing on the device (col. 2, ll. 23-33 and 58-67); monitoring use of the hardware and software audio resources on the device, and collecting information from the monitoring, the information comprising an identification of at least one application utilizing the audio processing (906 Fig. 9, col. 11, ll. 44-54); determining an audio signal processing context for the audio processing, the audio signal processing context including a system context, a signal context, a use context and/or an environmental context (908 Fig. 9, col. 11, l. 60 – col. 12, l. 6); determining an audio signal processing configuration based on the identification of the at least one application and the determined audio signal processing context (908 Fig. 9, col. 11, l. 60 – col. 12, l. 6); selecting an audio signal processing mode associated with the determined audio signal processing configuration (noise cancellation for a telephone call and conversation, col. 3, l. 60 - col. 4, l. 2); and performing said audio processing of the audio input signal on the device in accordance with the selected audio processing mode and the determined context to produce a modified audio signal for use by a hardware audio resource and a software audio resource associated with the determined audio signal processing context (noise cancellation for a telephone call and conversation, col. 3, l. 60 - col. 4, l. 2); wherein: said monitoring comprises detecting a change of the identification from a first identification to a second identification (call to ASR col. 3, ll. 1-11); said determining an audio signal processing context comprises detecting a change from a first audio signal processing context to a second audio signal processing context (call to ASR col. 3, ll. 1-11); in response to the changes of the identification and the audio signal processing context, said selecting comprises changing the selected audio signal processing mode from a first audio signal processing mode to a second audio signal processing mode (call to ASR col. 3, ll. 1-11); and in response to the changes in the selected audio signal processing mode and the audio signal processing context, said audio processing comprises changing the processing of the audio input signal on the device from processing the audio input signal on the device in accordance the first audio signal processing mode and the first audio signal processing context to processing the audio input signal on the device in accordance with the second audio signal processing mode and the second audio signal processing context to change the modified audio signal from a first modified audio signal to a second modified audio signal (call to ASR col. 3, ll. 1-11).  

22. (New) The method of claim 21 wherein the device has at least one microphone receiving the audio input signal (col. 2, ll. 24-33) and has a digital audio signal processing unit (audio context module 422 col. 7, ll. 35-44) performing said audio processing (modified signal profile, col. 12, ll. 19-28).  

23. (New) The method of claim 21 wherein the audio signal processing mode comprises an input mode and/or an output mode (output mode as in col. 11, ll. 9-22).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 8,886,524) in view of Kim et al (US 20130301837).

Kim teaches: 

9. The method of claim 1 wherein the first audio signal processing context comprises a conference call (meeting as in [0068]) and  wherein the second audio processing context comprises a feedback suppression (reverberation processing [0105]).

19. The system of claim 12, wherein the first audio signal processing context comprises a conference call (meeting as in [0068]) and wherein the second audio processing context comprises a feedback suppression (reverberation processing [0105]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Watanabe’s contextual audio processing technique with special telephone processing with Kim’s reverberation processing to ensure minimal echo on conference calls.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659